Response to Arguments

Applicant’s arguments regarding claims 33 (under Miele and Gessner), 34 and 36 are drawn to amended subject matter. The amendment, as presented, alters the scope of the claims. Therefore, such amendment will require further consideration and/or additional search and possibly necessitate new grounds of rejection. See MPEP 714.13(ll).

In response to Applicant’s argument that “Kauschke still fails to disclose or suggest a similar feature to that of "providing the pulp suspension with binder fibers or feeding binder fibers into the fibrous web before or during the consolidating step”, Examiner respectfully disagrees.
Kauschke discloses in [0041], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite.  In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%. Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond. Additional nonwoven webs, preferably one or more spunbond webs, may optionally be added to the pulp layer. If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged. The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, [0066] discloses “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web. This screen allows water from the water jets of the hydroengorgement machine to pass into In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6.”, and in [0067], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32”, [0067], here, Kauschke discloses the pulp suspension with the binder fibers is provided before or during the consolidating steps as claimed. Therefore, Applicant’s argument that “Kauschke still fails to disclose or suggest a similar feature to that of "providing the pulp suspension with binder fibers or feeding binder fibers into the fibrous web before or during the consolidating step”, is unpersuasive.
In response to Applicant’s argument that “As discussed above, Kauschke is silent to any binder application in the context of the claim, and therefore, fails to disclose a "binder section" and related features of the claim. The Examiner has cited the "impregnation with lotion or cleaning fluid" as being analogous to the features of the claimed binder section. (Kauschke, para. [0070]). However, this "impregnation" is of lotion or cleaning fluid and is concerned with an improved loft of the fabric and improved retention capability for holding lotions and other fluids. Kauschke is silent to any analogous feature to "a binder section with a binder application unit for impregnating the nonwoven web with a binder.", Examiner respectfully disagrees.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, while it may be true that Kauschke discloses “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid”, as claimed, the claim requires an “apparatus having:” different sections, with the argued section being “a binder section with a binder application unit for impregnating the nonwoven web with a binder”, there is no claim language that requires a “binder application in the context of the claim” or “being analogous to the features of the claimed binder section”. The Examiner has provided the Kauschke reference which teaches the argued limitation. As stated, Kauschke in [0070] discloses “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid. The improved loft of the composite fabric 32 is believed to provide improved retention capability for holding lotions and other fluids”, which discloses a binder section with a binder application that impregnates the nonwoven web with a binder as claimed. Therefore, Applicant’s argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732